—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Garry, J.), entered November 17, 1997, which, upon granting the defendant’s motion made at the end of the plaintiff’s case to dismiss the cause of action predicated on lack of informed consent, upon a jury verdict on the remaining causes of action, and upon the denial of her motion pursuant to CPLR 4404 (a) to set aside the verdict, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the cause of action predicated on lack of informed consent regarding the surgery the defendant performed on her on April 27,1990, was properly dismissed inasmuch as she failed to adduce expert medical testimony in support of the alleged qualitative insufficiency of the consent (see, CPLR 4401-a; Gonzalez v Moscarella, 142 AD2d 550).
Moreover, the court’s conduct was evenhanded and nonprejudicial (see, Rivera v Time Warner Cable, 228 AD2d 661).
The plaintiffs remaining contentions are without merit. Bracken, J. P., O’Brien, Krausman and McGinity, JJ., concur.